                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

JAMES JOHNSON,                                         )
                                                       )
                             Plaintiff,                )
                                                       )
                        v.                             )      No. 1:19-cv-02314-TWP-MJD
                                                       )
WENDY KNIGHT, et al.                                   )
                                                       )
                             Defendants.               )

      Order Screening and Dismissing Complaint and Directing Further Proceedings

       Plaintiff James Johnson, an inmate at the Correctional Industrial Facility (“CIF”)

in Pendleton, Indiana, brings this action alleging that he was removed from a prison program in

violation of his rights to due process and equal protection. Because Mr. Johnson is a “prisoner,”

the Court must screen his complaint before service on the defendants. 28 U.S.C. § 1915A(a), (c).

                                          I. Screening Standard

       The Court must dismiss the complaint if it is frivolous or malicious, fails to state a claim

for relief, or seeks monetary relief against a defendant who is immune from such relief. 28 U.S.C.

§ 1915A(b). In determining whether the complaint states a claim, the Court applies the same

standard as when addressing a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6).

See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017). To survive dismissal,

       [the] complaint must contain sufficient factual matter, accepted as true, to state a
       claim for relief that is plausible on its face. A claim has facial plausibility when
       the plaintiff pleads factual content that allows the court to draw the reasonable
       inference that the defendant is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints like Mr. Johnson’s are construed

liberally and held to a less stringent standard than formal pleadings drafted by lawyers. Perez v.

Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015).
                                         II. The Complaint

          The complaint names five defendants: (1) Wendy Knight, (2) D. Ritchie-Gardener,

(3) Evelyn McDonald, (4) Correctional Officer Lt. Bryant, and (5) Unit Team Manager Mr. Hunt.

          Mr. Johnson alleges that McDonald, Bryant, and Hunt removed him from CIF’s Recover

While Incarcerated program without due process and in violation of his equal protection rights.

He alleges that Knight delegated his classification appeal to Ritchie-Gardener, who denied the

appeal.

          Mr. Johnson seeks damages and injunctive relief.

                                           III. Discussion

          Mr. Johnson’s due process claim for removal from the Recover While Incarcerated

program is dismissed for failure to state a claim on which relief can be granted. An inmate

does not have a liberty interest in admission to an educational program, even if the program allows

for potential sentence credit. See Zimmerman v. Tribble, 226 F.3d 568, 571-72 (7th Cir. 2000)

(finding no due process protection because “the successful completion of a program is not

inevitable” and thus “denying [an inmate] the opportunity to earn good credit time does not

‘inevitably affect the duration of the sentence,’ and does not deprive him of constitutional

guarantees” (quoting Higgason v. Farley, 83 F.3d 807, 809-10 (7th Cir. 1996)). Accordingly, the

defendants were not required to provide due process before removing Mr. Johnson from the

program.

          For the same reason, Mr. Johnson’s due process claim based on his classification appeal is

dismissed for failure to state a claim on which relief can be granted. “Prison grievance

procedures ... do not by their very existence create interests protected by the Due Process Clause.”

Owens v. Hinsley, 635 F.3d 950, 953−54 (7th Cir. 2011).
        Mr. Johnson’s equal protection claim also is dismissed for failure to state a claim on

which relief can be granted. To state an equal protection claim, Mr. Johnson would have to allege

that (1) he was a member of a protected class, (2) he was treated differently from a similarly

situated member of an unprotected class, and (3) the defendants were motivated by a

discriminatory purpose. Alston v. City of Madison, 853 F.3d 901, 906 (7th Cir. 2017). He does not

allege facts to satisfy any of these requirements.

                          III. Opportunity to File Amended Complaint

        Although Mr. Johnson’s claims are dismissed, the Court will not yet dismiss the entire

action. Instead, the plaintiff shall have through September 23, 2019, to file an amended

complaint. See Tate v. SCR Med. Transp., 809 F.3d 343, 346 (7th Cir. 2015) (“We’ve often said

that before dismissing a case under 28 U.S.C. § 1915(e)(2)(B)(ii) a judge should give the litigant,

especially a pro se litigant, an opportunity to amend his complaint.”).

        The amended complaint will completely replace the original complaint. See Beal v. Beller,

847 F.3d 8987, 901 (7th Cir. 2017). As such, it must (a) contain a short and plain statement of the

claim showing that the plaintiff is entitled to relief, which is sufficient to provide each defendant

with fair notice of the claim and its basis; (b) include a demand for the relief sought; and (c) identify

what injury Mr. Johnson claims to have suffered and what persons are responsible for the injury.

The amended complaint should have the proper case number, 1:19-cv-02314-TWP-MJD, and the

words “Amended Complaint” on the first page.

        If Mr. Johnson files a timely amended complaint, it will be screened pursuant to 28 U.S.C.

§ 1915A(b). If not, this action will be dismissed—without further notice or opportunity to show

cause—for failure to state a claim upon which relief can be granted.
        IT IS SO ORDERED.

Date:   8/23/2019




Distribution:

JAMES JOHNSON
147711
PENDLETON - CORRECTIONAL INDUSTRIAL FACILITY
CORRECTIONAL INDUSTRIAL FACILITY
Inmate Mail/Parcels
5124 West Reformatory Road
PENDLETON, IN 46064
